DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 1/13/2020, is acknowledged.  Claims 1, 2, 5-12, 14, 16, 18, 20, 23-25 and 27-29 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12, 14, 16, 18, 20, 23-25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the pharmaceutical composition has a viscosity of about 1 cP to about 100 cP at temperature 2-25ºC.”  This is a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, where the claim composition is further identified as comprise other functional materials such as a reducing agent, a colloid support agent and a chelating agent, one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function of viscosity.  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.
Claims 5-11 and 23, similar recite functional limitations that are indefinite for the same reason as claim 1. 
Claim 18 recites the limitation “the antimicrobial preservative”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the radioprotectant”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are drawn broadly to a pharmaceutical composition of sulfur colloid comprising a reducing agent, a colloid support agent and a chelating agent wherein the pharmaceutical composition has a viscosity of about 1 cP to about 100 cP at a temperature of 2-25 ºC.  Although the scope of the claims are somewhat reined in by the presence of a sulfur colloid, the resulting scope is open in various aspects including without limitation, form additional ingredients, combination of ingredients, amounts of the ingredients, relative amounts thereof.
Here, the terms “reducing agent,” “colloid support agent,” and “a chelating agent” are generic.  For instance, claim 14, which depends on claim 1, exemplifies the generic nature of the term “colloid support agent” by indicating that the term comprises other generic and/or specific materials i.e., “wherein the colloid support agent is selected from group consisting of gelatin, alginic acid, guar gum, bentonite, carbomer, carrageenan, colloidal silicon dioxide, cellulose derivatives, tragacanth, poloxamer, carboxymethylcellulose or a combination thereof.”  Dependent claims 12 and 16 further exemplify the broad and generic nature of the claim. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not 
Here, although the specification reads as a laundry list of features and materials that would meet the limitations of the claims, the examples in the specification only describe for related examples that share the same five ingredients: sodium thiosulfate, gelatin, edetate disodium, water and radioprotectant.  That said, merely drawing a fence around the outer limits of a purported genus, such as all the type of “reducing agent,” “colloid support agent,” or “chelating agent,” is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171.  Indeed, one of ordinary skill in the art would not have reasonably recognized that Applicant has demonstrated possession of the composition and method beyond examples with the five materials. 
Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date. “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public. Id. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-12, 14, 16, 18, 20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Richard J. Kowalsky, Technetium Radiopharmaceutical Chemistry, The The University of New Mexico Health Sciences Center, College of Pharmacy, Albuquerque, New Mexico, 2006, Volume 12, Lesson 3, Pages 1-77; 31 December 2006.
Regarding claim 1, Kowalsky discloses the composition of 99mTc-Sulfur Colloid (page 48, paragraph 3). 99mTc-sulfur colloid injection comprises of a colloidal dispersion of sulfur particles. T he sulfur colloid comprises of a lyophilized mixture of anhydrous sodium thiosulfate (corresponding to the reducing agent), disodium edentate (corresponding to the chelating agent) and gelatin (corresponding to the colloid support agent) (page 48, paragraph 4). 99mTc-sulfur colloid is prepared by adding 99mTc-sodium pertechnetate to the said reaction vial (page 48, paragraph 5). Further Kowalsky provides the information about the use of 99mTc-sulfur colloid in nuclear medicine, lymphoscintigraphy, liverspleen imaging, bone marrow studies and shunt patency evaluation, etc (page 49, paragraph 9).
rima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because the claimed components and amounts are similar,  Kowalsky’s composition would be expected to be exhibit the claimed viscosity.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Incidentally, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claims 5-11, the recited features merely indicate the results of a known combination.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mrinal K. Dewanjee, The Chemistry of 99mTc-
Dewanjee discloses the 99mTc-Labeled Colloids that is prepared by heating a mixture of 99mTc-pertechnetate and sodium thiosulfate in a boiling water bath for 5 to 10 minutes. The gelatin coating is used to stabilize the colloid size. Ethylenediaminetetraacetic acid (EDTA) is added in the reaction vial to chelate Al13+ ions and prevent aggregate formation by electrostatic interaction of negatively charged colloid and positively charged aluminum ions (Page 7, column 2). The sulfur atoms aggregate forming particles ranging in size from 0.1 to 1.0 pm. 99mTc-labeled compositions are used for imaging the resident-—pool of macrophage in the reticuloendothelial system (Page 8, column 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618